Exhibit 99.1 Vision Innovation Speed Performance July 2007 Positioned to Capitalize on Growth in 3G Market This presentation contains forward-looking statements regarding InterDigital’s current beliefs, plans and expectations as to: (i) our strategy; (ii) our future growth potential in cash flow; (iii) our projected second quarter 2007 recurring revenues; (iv) future global mobile device sales and market opportunities; (v) growth in our 3G patent licensing program; (vi) our schedule for the delivery of engineering samples of our dual mode 2G/3G HSDPA/HSUPA modem ASIC; (vii) our ability to complete our ASIC as a commercial offering by the end of 2007; (viii) the competitive advantages of our ASIC and PC card reference platform; and, (ix) our ability to enter into IP agreements associated with our ASIC offering. Such statements are subject to risks and uncertainties. Actual outcomes could differ materially from those expressed in or anticipated by such forward-looking statements due to a variety of factors including, but not limited to: (i) the market relevance of our technologies and changes in technology preferences of strategic partners or consumers; (ii) unanticipated technical or resource difficulties or delays related to further development of our technologies and products; (iii) our ability to leverage or enter into new customer agreements or strategic relationships; (iv) our ability to enter into additional patent license agreements; (v) changes in expenses related to our technology offerings and operations; (vi) potential difficulties in the production of ASIC samples; (vii) whether we have the appropriate financial assets and/or cash flows to support debt; (viii) unfavorable outcomes in patent disputes; (ix) changes in the market share and sales performance of our primary licensees, and any delay in receipt of quarterly royalty reports from our licensees; and, (x) changes or inaccuracies in market projections. Shaping the Future of Digital Wireless Technologies Invent Wireless Technologies Contribute to Standards License Patents Develop Wireless Products 30+ Year Digital Cellular Technology Pioneer Thousands of patents worldwide Inventions used in every mobile device Key Contributor to Standards 2G, 3G, and the future – 4G and beyond Wireless LAN & Mobility/Convergence Provider of Complete 3G Modems Validated solutions moving to silicon Synergy with patent licensing Highly Successful Licensor Patents have generated over $1 billion in cash Licensing leading manufacturers The Mobile Device Market Opportunity 0 ,000 1,200 1,400 2006 2007 2/2.5G 3G 0 1,000 2(CDMA) 3G (WCDMA) 3G (HSxPA) Over 1.3 Billion Mobile Devices Expected to Ship by 2012 70% to be 3G Sixty Percent of 3G Mobile Devices Expected to be HSxPA by 2012 Our Goal - Secure Cash Flow On Every 3G Mobile Device Millions of units Source: Strategy Analytics, July 2007 Innovation Drives Patent Licensing SuccessStrong Patent Portfolio - 2G/3G Cellular and Emerging Technologies3,000+ Patents Issued in U.S and Worldwide and growingRanked 94 among companies worldwide with patents issued from USPTOMajor Accomplishments for 2006LG Electronics – $285 million – new 2G/3G licenseeNokia – $253 million – royalty dispute resolvedSamsung – $134 million arbitration awardFirst Quarter 2007 – Strong ResultsStrong free cash flow *Net Income - $17.7 million, $0.34/shareRevenue $67.8 million, up 31%Very Solid and Growing Position in 3G Market30 - 40% of WCDMA and cdma2000 mobile devices licensed * InterDigital defines “free cash flow” as operating cash flow less purchases of property and equipment and investments in patents. Solid Recurring Revenue Base * Excludes revenues for past sales $0 $10 $20 $30 $40 $50 $60 $70 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Est. Recurring Royalties * Tech Solutions Q2 Forecast $ in Millions 2$52.5 - $54million Strong Free Cash Flow * Drives Shareholder Value $0 $50 $100 $150 $200 $250 $300 2003 2ash & Short-term Investments Solid Balance Sheet $0 $50 $100 $150 $200 $250 $hare Repurchases Development Expense $ in Millions $ in Millions * As of April 30, 2007 * Investing in Business & Returning Value to Shareholders March 31 * InterDigital defines “free cash flow” as operating cash flow less purchases of property and equipment and investments in patents. Moving IP to Silicon Brings New Opportunities IP Blocks Full Modem Solution ASICs NXP (formerly Philips): 3G HSDPA ASIC design Infineon: WCDMA and HSDPA terminal unit protocol stack Provides Validation Broadens Market Opportunity Can Drive Significant Value General Dynamics: 3G WCDMA modem InterDigital: 2G/3G Dual Mode baseband ASICS with HSDPA/HSUPA 2 0 200 400 ,000 1,200 1,400 1,600 1,800 2, 2008 2/ Wireless Broadband Basic Mobile Phones Basic Mobile Phones Feature/Smart Phones Feature/Smart Phones Data Data-Centric Devices Centric Devices Projected Annual Mobile Device Shipments (M units) Mobile Device Market Opportunity Emerging data-centric segment exceed 400M units in 2012 Emerging data-centric segment exceed 400M units in 2012 Feature phones exceed 1B units and smart phones reach 250M units in 2012 Feature phones exceed 1B units and smart phones reach 250M units in 2012 Plays to our strengths in high performance modem technology Source: Strategy Analytics, July 2007 0 200 400 ,000 1,200 1,400 1,600 1,800 2, 2008 2ptimized solutions for distinct market segments High Performance Modem Technology High Performance Modem Technology Baseband Designs Dual Mode Modem Technology (IP) Protocol Software Basic Mobile Phones Feature / Smart Phones Data-Centric Devices Enabling semiconductor suppliers to compete in the feature / smart phone market with highperformance modem technology Enabling data-centric specialty device manufacturers with high-performance baseband chip and reference designs Complete Dual Mode Baseband Chip Baseband Chip Reference Platforms IP validated in silicon Source: Strategy Analytics, July 2007 Future Growth Potential in Cash Flow $800 $600 $400 $200 $1.00 $1,200 $900 $600 $300 $1.50 $1,600 $1,200 $800 $400 $2.00 Annual Gross Margin Potential in 2011 ($ millions) 25% 50% 75% 100% Essential patent position drives market penetration Product drives value per device Today we derive cash flow on 30 - 40% of 3G mobile devices sold Gross Margin Royalties + Chip Sales - COGS What to Look for in 2007 3G licensesAdd new 3G licenseesBuild momentum for 2008 and beyond Product development initiative goalsIP AgreementsEngineering samples by end of summerCommercial offering by end of year Leveraging capitalFuture technology development for 4G and beyondProduct development around ASICsOpportunities to create additional shareholder value Vision Innovation Speed Performance Appendix Licensees as of June 2007 Toshiba Corporation Telefonaktiebolaget LM Ericsson Sony Ericsson Mobile Communications AB Sierra Wireless, Inc. Option NV Oki Electric Industry Co. Ltd. Nokia Corporation NEC Corporation Nakayo Telecommunications, Inc. Mitsubishi Electric Corporation Matsushita Communication Industrial Co. Ltd. (Panasonic) Lucent Technologies Inc. LG Electronics Inc. Kyocera Corporation Kokusai Electric Co. Ltd. Japan Radio Windshift Holdings, Inc. UbiNetics Ltd. Siemens Aktiengesellschaft Shintom Company Ltd. Sharp Corporation Sanyo Electric Co. Ltd. Samsung Electronics Co. Ltd. Robert Bosch GmbH Research In Motion Limited Quanta Computer Inc. Qualcomm Incorporated Pacific Communication Sciences, Inc. Iwatsu America Inc. Inventec Appliances Corp. Infineon Technologies AG Hughes Network Systems Inc. Hop-On Wireless, Inc. Hitachi Ltd. High Tech Computer (HTC) Denso Corporation Danger Inc. Arima Communications Corporation American Telephone and Telegraph Company (AT&T) Alcatel Espana
